Case: 4:18-cr-00975-CDP Doc. #: 212 Filed: 07/20/20 Page: 1 of 2 PageID #: 687




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
             Plaintiff,                    )
                                           )
      v.                                   )     Case No. 4:18 CR 975 CDP
                                           )
DUSTINE BOONE,                             )
CHRISTOPHER MYERS, and                     )
STEVEN KORTE,                              )
                                           )
             Defendants.                   )

                                      ORDER

      Defendant Steven Korte filed a motion for a continuance of the trial in this

case. I find, pursuant to 18 U.S.C. '3161(h)(7), that the ends of justice served by

such a continuance outweigh the best interest of the public and the defendants in a

speedy trial, and that therefore any time elapsed is excludable time under the Speedy

Trial Act. In particular, for the reasons stated by defendant Steven Korte, it is

unreasonable to expect counsel to have adequate time for effective preparation for

trial within the time limits imposed by the Act, even taking into account counsels=

exercise of due diligence.

      Accordingly,

      IT IS HEREBY ORDERED that Defendant Steven Korte’s motion for a

continuance of the trial in this case [204] is granted pursuant to 18 U.S.C.
Case: 4:18-cr-00975-CDP Doc. #: 212 Filed: 07/20/20 Page: 2 of 2 PageID #: 688




'3161(h)(7). This matter is removed from the September 28, 2020 trial docket.

      IT IS FURTHER ORDERED that the Jury Trial in this matter as to

defendants Dustin Boone, Christopher Myers and Steven Korte is reset to

Monday, March 15, 2021, at 8:30 a.m. in a courtroom to be determined.




                                     ______________________________
                                     CATHERINE D. PERRY
                                     UNITED STATES DISTRICT JUDGE

Dated this 20th day of July, 2020.




                                       2
